Citation Nr: 1431019	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  13-08 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which, in pertinent part, granted the Veteran's claim for service connection for PTSD and assigned an initial 50 percent rating.

The Board notes that, with regards to the issue of entitlement to TDIU, the RO issued a statement of the case (SOC) in February 2013, several days prior to the rating decision that denied the Veteran's claim.  The record does not reflect that the Veteran filed a timely notice of disagreement on the issue of TDIU.  However, in March 2013, the Veteran did file a substantive appeal (VA Form 9) in which he stated that he wanted to appeal all of the issues listed on the SOC and supplemental statement of the case (SSOC).  Thus, the Board notes, that given the RO's actions, it will accept jurisdiction of the claim of TDIU deemed to be included on appeal.  See, e.g., Percy v. Shinseki, 23 Vet. App. 37 (2010) (by treating a matter as if it is part of a claimant's timely filed substantive appeal, VA waives any objections it might have had as to the timeliness of filing).  Moreover, the Board notes that when evidence of unemployability is submitted during the course of an appeal from an assigned rating, a claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As will be discussed below, a February 2011 private psychological opinion suggests that the Veteran's PTSD impaired his ability to sustain work, raising the issue of entitlement to TDIU.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's initial rating claim, it has been listed on the first page of this decision.  

As a final preliminary matter, the Board also notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.  A review of the documents in such file reveals that a November 2013 PTSD Disability Benefits Questionnaire (DBQ).  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative in the paper claims file or irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

As an initial matter, the Board finds that a remand is necessary in order to obtain outstanding records.  In October 2011, the Veteran submitted a VA Form 21-4142 and reported that he had received treatment from a private psychologist, Dr. L.G., from January 2011 to present.  Records from this provider include only two letters dated February 2011 and December 2011.  In December 2013, the Veteran reported to the VA examiner that he receives counseling from Dr. L.G. every 60 days for the past few years.  Therefore, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider that has treated him for his PTSD and, thereafter, such identified records, to include records from the Dr. L.G., should be obtained for consideration in his appeal.   

The Board further finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination to determine the current nature and severity of his PTSD.  In this regard, the Board observes that in July 2011, VA psychological examiner diagnosed the Veteran with PTSD without any other psychiatric disorder.  However, a November 2013 VA examiner diagnosed the Veteran with an anxiety disorder and symptoms consistent with obsessive compulsive disorder (OCD).  While the VA examiner explained that the anxiety disorder was a continuation or progression of the previously diagnosed PTSD, the examiner distinguished the anxiety disorder from the Veteran's symptoms that are consistent with OCD.  With regards to the OCD symptoms, the VA examiner stated that "as the exam's scope is limited to a review, the examiner is refrained from listing this condition as a separate diagnosis."  The VA examiner also noted that the Veteran was struggling with obsessive compulsive behaviors such as checking the car and house, agitation when things are a mess or disorder, a pattern for brushing teeth, ensuring that the labels of can foods must be visible, ensuring that the laundry must be folded neatly, showering prior to leaving the house, and being bothered by a piece of staple on the exam room floor.  Yet the examiner concludes that Veteran does not have "frank delusions or obsessions" despite reporting symptoms that appear to be consistent with obsessive rituals.   As the November 2013 VA psychological examination report does not specify whether the Veteran's listed OCD symptoms or behaviors are attributable to the Veteran's service-connected PTSD as opposed to non-service connected OCD, clarification is required.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when the effect of a service-connected disability have not been clinically disassociated from those of a non-service-connected disorder, all relevant signs and symptoms must be attributed to the service-connected disability).  

With regards to the claim of entitlement to TDIU, the Board notes that the November 2013 VA examiner found that the Veteran has not pursued any vocational or educational activities since retirement and that such "should be not be construed as sufficient evidence of inability to pursue gainful employment," but did not determine whether the Veteran is able to obtain or maintain gainful employment.  The VA examiner did not address the Veteran's contention that he was laid off as a result of his PTSD.  Moreover, a February 2011 private psychological opinion found that the Veteran's PTSD symptoms had caused disturbances in all areas of his life, including the ability to work, and found the Veteran to be totally and permanently disabled.  However, this private psychological opinion is provided without a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion depends on its rationale and consideration of an accurate record).  Therefore, an opinion regarding whether the Veteran's service-connected PTSD renders him unemployable should be obtained.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).   

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional VA or non-VA treatment records pertinent to the claim on appeal.  Specifically request that the Veteran provide the appropriate authorization so as to allow VA to obtain, any outstanding private records, including copies of any records from the Dr. L.G.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  He or she should also indicate whether the Veteran has a separate diagnosis of obsessive compulsive disorder.  The examiner should indicate whether such is part and parcel of his PTSD, or separate and distinct from such disability.  Moreover, if such is considered to be separate and distinct, the examiner should be requested to note the symptoms attributed solely to PTSD and those attributed solely to obsessive compulsive disorder.  If the examiner cannot separate the symptoms between the two disorders, he or she should so indicate.  The examiner should also specifically address the impact PTSD has on the Veteran's employability.  

All opinions expressed should be accompanied by supporting rationale. 

3. After completing the above development and the receipt of any outstanding records, the Veteran's claims file should be referred to an appropriate medical professional to offer an opinion as to whether the Veteran service-connected PTSD renders him unemployable. The claims file and a copy of this Remand must be made available to the examiner, and the examiner shall indicate in the report that the claims file was reviewed. The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the opinion.

The examiner should offer an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


